DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 111-124 and 131-135 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/27/2021 are acknowledged.  Claims under consideration in the instant office action are claims 111-124 and 131-135.
 Applicants' arguments, filed 04/27/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 111-121, 123, 124, 131, 132, and 135 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 2016/210180) in view of Kim (Valbenazine: First Global Approval, Drugs, 2017, 77, pp. 1123-1129, as disclosed by IDS).
Rejection
O’Brien teaches methods of treating neurological diseases or disorders by administering a VMAT2 inhibitor including (S)-2-amino-3-methyl-butyric acid (2R,3R, 11bR)-3-isobutyl-9, 10-dimethoxy-1,3,4,6, 7, 11b-hexahydro-2H-pyrido[2, l-a]isoquinolin-2-yl ester (“valbenazine”) (see abstract).  O’Brien teaches administering valbenazine ditosylate to Tardive Dyskinesia (“TD”) subjects from 12.5 mg to 100 mg per day (see Examples 3 and 4), which can be prepared in the form of tablets (pg. 82, lines 3-5).
O’Brien does not teach the step of administering a reduced amount or discontinuing administration of the VMAT2 inhibitor to the patient if the patient experiences one or more clinically significant parkinson-like signs or symptoms.
Kim is drawn towards the approval and use of valbenazine for the treatment of tardive dyskinesia (see abstract).  Kim teaches “In a pooled analysis of patients receiving valbenazine in placebo-controlled trials of 6 weeks’ duration (KINECT, KINECT 2 and KINECT 3) [n = 445], the most common adverse events (AEs; occurring in C2% of patients and in numerically more valbenazine than placebo recipients) were somnolence (including fatigue and sedation) [10.9% of valbenazine recipients vs. 4.2% of placebo recipients], anticholinergic effects (5.4 vs. 4.9%), balance disorders/fall (4.1 vs. 2.2%), headache (3.4 vs. 2.7%), akathisia (2.7 vs. 0.5%), vomiting (2.6 vs. 0.6%), nausea (2.3 vs. 2.1%) and arthralgia (2.3 vs. 0.5%)” (pg. 1128, left column, second paragraph).  Regarding addition of claims 131, 132, and 135, the adverse event of balance disorders/falling, which would read on the symptoms gait disturbances, difficulty moving muscles voluntarily, and hypokinesia.  Kim teaches discontinuation of 
It would have been obvious to one of ordinary skill in the art to administer a reduced amount or discontinuing administration of the VMAT2 inhibitor to the patient if the patient experiences one or more clinically significant parkinson-like signs or symptoms, as suggested by Kim, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since discontinuing treatment would thereby reduce adverse symptoms as taught by Kim, with a reasonable expectation of success absent evidence to the contrary.
Regarding the recited dosages of 40 mg, 60 mg, and 80 mg of valbenazine, O’Brien teaches administering valbenazine ditosylate to Tardive Dyskinesia (“TD”) subjects from 12.5 mg to 100 mg per day (see Examples 3 and 4).  Even though the range for dosages as taught by O’Brien is not the same as the claimed dosages, O’Brien does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of valbenazine in order to increase the efficacy of the agent.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
.
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
	Applicant argues that the Office failed to show how O'Brien together with Kim suggests discontinuing or reducing the dosage of the VMAT2 inhibitor in the event of clinically significant Parkinson-like signs or symptoms, since Kim does not speak to clinically significant Parkinson-like signs or symptoms as an adverse event that should be avoided.  The Examiner respectfully disagrees since Kim teaches discontinuation of treatment in 3% of valbenazine recipients due to adverse effects following monitoring of such symptoms (pg. 1128, left column, second paragraph).  Although Kim does not disclose which specific adverse events triggered discontinuation of treatment, Kim does disclose a number of reported adverse events, including balance disorder/falls (pg. 1128, left column, second paragraph), which would read on Parkinson-like signs or symptoms.
	Applicant also argues that the Office has failed to establish any motivation for reducing or discontinuing treatment for any reason tied to valbenazine administration, let alone because of clinically significant parkinson-like signs and symptoms.  The Examiner respectfully disagrees since Kim teaches discontinuation of treatment in 3% of valbenazine recipients due to adverse events following monitoring of such symptoms (pg. 1128, left column, second paragraph), and one of ordinary skill in the art would thus be motivated to reduce or discontinue treatment to avoid adverse events.

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 2016/210180) and Kim (Valbenazine: First Global Approval, Drugs, 2017, 77, pp. 1123-1129, as disclosed by IDS) as applied to claims 111-121, 123, 124, 131, 132, and 135  above, and further in view of McGee (US 2017/0145008).
The teachings of O’Brien and Kim are presented above.
O’Brien and Kim do not teach valbenazine in the form of polymorphic Form I.
Mcgee discloses Valbenazine ditosylate Form 1 (see claim 1).
It would have been obvious to formulate valbenazine in the form of polymorphic Form I since formulating drugs for oral administration and use of salt form of the compounds in drug formulation is well known in the pharmaceutical arts and is routine optimization.  As such it would have been obvious to one of ordinary skilled in the art to use Valbenazine in the ditosylate form I in the treatment method of O’Brien, and Kim, with a reasonable expectation of success absent evidence to the contrary.

Claim 133 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 2016/210180) and Kim (Valbenazine: First Global Approval, Drugs, 2017, 77, pp. 1123-1129, as disclosed by IDS) as applied to claims 111-121, 123, 124, 131, 132, and 135 above, and further in view of Muller (Valbenazine for the treatment of Tardive Dyskinesia, Expert Review of Neurotherapeutics, 2017, 17(12), pp. 1135-1144).
The teachings of O’Brien and Kim are presented above.
O’Brien and Kim do not teach wherein the one or more clinically significant Parkinson-like signs or symptoms is tremor.
	Muller is drawn towards the use of valbenazine for the treatment of tardive dyskinesia (see abstract).  Muller teaches that generally, drug-induced VMAT2 inhibition reduces monoamine concentrations in the synaptic cleft due to vesicle monoamine depletion. There may be aforementioned clinical consequences.  The continuous dopamine deficiency may cause impaired motor behavior with smoldering onset of akinesia, rigidity, or tremor. As a result of chronic declined norepinephrine, 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer a reduced amount or discontinuing administration of the VMAT2 inhibitor to the patient if the patient experiences one or more clinically significant parkinson-like signs or symptoms, wherein the one or more clinically significant Parkinson-like signs or symptoms is tremor, as suggested by Muller, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since valbenazine treatment can be discontinued in patients with tardive dyskinesia of adverse events of tardive dyskinesia are observed as taught by Kim (pg. 1128, left column, second paragraph).  Given that tremors can be an adverse event due to VMAT2 inhibition as taught by Muller, one of ordinary skill in the art would have been motivated to discontinue valbenazine treatment wherein a patient experiences tremors, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 2016/210180) and Kim (Valbenazine: First Global Approval, Drugs, 2017, 77, pp. 1123-1129, as disclosed by IDS) as applied to claims 111-121, 123, 124, 131, 132, and 135 above, and further in view of Josiassen (Successful Treatment of Severe Tardive Dyskinesia with Valbenazine, Including a Patient’s Perspective, American Journal of Case Reports, 2017, 18, pp. 1185-1189).
The teachings of O’Brien and Kim are presented above.
O’Brien and Kim do not teach wherein the one or more clinically significant Parkinson-like signs or symptoms is drooling.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer a reduced amount or discontinuing administration of the VMAT2 inhibitor to the patient if the patient experiences one or more clinically significant parkinson-like signs or symptoms, wherein the one or more clinically significant Parkinson-like signs or symptoms is drooling, as suggested by Josiassen, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since valbenazine treatment can be discontinued in patients with tardive dyskinesia of adverse events of tardive dyskinesia are observed as taught by Kim (pg. 1128, left column, second paragraph).  Given that drooling can be an adverse event during valbenazine treatment as taught by Josiassen, one of ordinary skill in the art would have been motivated to discontinue valbenazine treatment wherein a patient experiences drooling, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 111-124 and 131-135 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629